Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Brennan, J.), dated December 14, 1984, as granted that branch of the defendant’s omnibus motion which was to dismiss counts Nos. 8 through 43 of the indictment against him.
Order affirmed insofar as appealed from.
Counts Nos. 8 through 43 of the indictment lodged against the defendant accused him of criminal possession of stolen Braniff Airways tickets which were found in the defendant’s home in Nassau County. The People failed to establish that Queens County had jurisdiction over these offenses (see, CPL 20.40; People v Leonard, 106 AD2d 470). Accordingly, counts Nos. 8 through 43 of the indictment were properly dismissed. Bracken, J. P., Niehoif, Lawrence and Kunzeman, JJ., concur.